Case: 14-15705   Date Filed: 07/15/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15705
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-03919-LMM


TYREONA WATSON,

                                                           Plaintiff-Appellant,

                                 versus

FOREST CITY COMMERCIAL MANAGEMENT, INC.,
d.b.a. The Mall at Stonecrest,
NORTH AMERICAN MIDWAY ENTERTAINMENT-ALL-STAR
AMUSEMENT, INC.,
NORTH AMERICAN MIDWAY ENTERTAINMENT SOUTHEAST, LLC,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 15, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-15705      Date Filed: 07/15/2015   Page: 2 of 5


      Tyreona Watson appeals the summary judgment against her complaint that

Forest City Commercial Management, Inc., North American Midway

Entertainment-All-Star Amusement, Inc., and North American Midway

Entertainment Southeast, LLC, (collectively “North American Entertainment”)

were negligent for failing to maintain a safe premises and to provide adequate

security for a street fair. Watson’s complaint stemmed from personal injuries she

received during a brief physical altercation between teenagers who attended the

fair. The district court ruled that Forest City Management and North American

Entertainment owed no duty to protect Watson from unforeseeable criminal acts

and breached no duty to her. We affirm.

      Forest City Management operates The Mall at Stonecrest, which is located

in Lithonia, Georgia. The company hired North American Entertainment to

provide shows, rides, and concessions for the 2011 Fall Fair at The Mall. Forest

City Management contracted with a private company and eight off-duty police

officers to provide security for the fair.

      On November 5, 2011, Watson attended the fair with a classmate, Aleah

Marshall, and Marshall’s cousin, Toni. The three girls began talking to a group of

teenage boys. Then several teenage girls, who were strangers to Watson,

“surrounded” her, Marshall, and Toni, and the girls had a heated conversation.

Watson did not anticipate a fight, but “within a matter of seconds,” the situation


                                             2
              Case: 14-15705     Date Filed: 07/15/2015   Page: 3 of 5


escalated and Watson, Marshall, and Toni were attacked and pushed to the ground.

When Watson assisted Marshall and Toni, someone pulled Watson’s hair, and she

retaliated by punching that person. Watson was then surrounded by a group of

teenagers who pulled her hair, hit her, and although she never saw any weapons,

cut her hands and face with a box cutter. The group dispersed when a woman said

to “break it up.” The woman instructed Watson to call her mother and, during the

call, a police officer approached Watson and escorted her to an ambulance for

treatment. According to Watson, the whole incident “was over in an instant” and

lasted “just a matter of seconds.”

      Based on this evidence, the district court entered summary judgment in favor

of Forest City Management and North American Entertainment and against

Watson’s complaint. The district court ruled that the companies owed no duty to

protect Watson from being assaulted by third parties unless the incident was

foreseeable, and Watson failed to present any evidence that the companies knew of

substantially similar incidents on the premises or that the companies had

knowledge superior to Watson of the possibility that she would be assaulted. Even

assuming that the companies had a duty to protect Watson, the companies also did

not breach any duty, the district court determined, in the absence of evidence that

the security was inadequate or that different security measures could have

prevented the assault.


                                          3
              Case: 14-15705     Date Filed: 07/15/2015   Page: 4 of 5


      We review de novo the summary judgment against Watson and view the

evidence in a light most favorable to her. See Walker v. CSX Transp. Inc., 650 F.3d

1392, 1398 n.20 (11th Cir. 2011). Summary judgment should be entered when the

record shows that there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

      The district court did not err by entering summary judgment against

Watson’s complaint against Forest City Management and North American

Entertainment. Under Georgia law, a property owner is insulated from liability for

a crime against an invitee by third parties unless the crime was foreseeable due to

the owner’s knowledge of substantially similar crimes on the premises. Luong v.

Tran, 280 Ga. App. 15, 18, 633 S.E.2d 797, 799 (2006). Watson argues that the

companies had a duty to anticipate harm and protect her because her assault was

foreseeable based on “prior reports of criminal violence . . . on the premises,” but

the records introduced by Watson are devoid of any details about the location,

nature, or extent of the prior incidents to prove that they were similar to Watson’s

assault, Raines v. Maughan, 312 Ga. App. 303, 305, 718 S.E.2d 135, 138 (2011).

And even if we were to assume that the companies had a duty to protect Watson,

the companies were not liable unless they failed to exercise ordinary care to protect

her, see Rice v. Six Flags Over Ga., LLC, 257 Ga. App. 864, 868, 572 S.E.2d 322,

326 (2002), and could have prevented the assault by employing different security


                                          4
              Case: 14-15705     Date Filed: 07/15/2015    Page: 5 of 5


measures, see Knudson v. Lenny’s, Inc., 202 Ga. App. 85, 86, 413 S.E.2d 258, 260

(1991). Watson argues that her testimony that she did not see any police officers at

the fair “prove[s] that security was not sufficient,” but Watson acknowledged that a

police officer approached her shortly after the assault and that he escorted her to an

ambulance for treatment. Watson’s testimony, in the absence of any other

evidence, failed to prove that the companies’ use of a private security company and

off-duty police officers was unreasonable or that a different security plan would

have prevented the incident, which according to Watson, transpired in “just a

matter of seconds.”

      We AFFIRM the summary judgment in favor of Forest City Management

and North American Entertainment.




                                          5